DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a national stage entry from PCT/CN2018112167 filed 10/26/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. A copy of PCT/CN2018112167 was filed on 09/16/2019.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered. 
 
Response to Arguments
4.	Applicant’s arguments, see pages 10-16, filed 01/19/2022, with respect to claim 1 have been fully considered and are persuasive.  The finality of the last rejection has been withdrawn.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Kim et al., (US2015/0287381A1, hereinafter as, Kim) in view of QU (CN10622738A) published on December 14, 2016 (USPGPUB of this foreign application is US2018/0032193A1, hereinafter as, QU, please refer this publication for the citations below). 

In regards to claim 1, Kim discloses a touch substrate (fig.1, touch sensor substrate) having a touch sensing area (fig.1, TA, para 0054, touch area), and a peripheral area for bonding circuit parts (the single bonding pad region as shown, fig.4), comprising: a first touch electrode layer comprising a plurality of first touch electrodes (para 0065, electrode layer 420, fig.3); a second touch electrode layer comprising a plurality of second touch electrodes (para 0065, touch electrode layer 410 comprising electrodes 411, fig.3); an insulating layer insulating the first touch electrode layer from the second touch electrode layer (fig.3, insulating layer 430); a plurality of first touch signal lines extending across at least a portion of the touch sensing area into the peripheral area (routing lines either 426 or 425 that extend across and connect the touch electrode in the touch area TA, fig.4, having first or second connection part such as 424, fig.9 as plurality of first touch signal lines ); and a plurality of vias extending through the insulating layer (para 0076, contact holes 43 in the insulating layer); wherein the plurality of first touch signal lines are respectively connected to the plurality of first touch electrodes respectively through the plurality of vias (the route lines/touch signal lines that are connected to electrode 422, fig.9, the electrode 422 is connected to connection lines 424 via the through hole 43. This whole structure, thus electrically connected, is considered as the first signal line. In the overall matrix, there are plurality of these signal lines. Therefore, it is interpreted that the route lines/signal lines connected to electrode 422 are connected to the touch electrode 422 via a through hole 43 using connection parts 424); and the plurality of first touch signal lines and the (the route/touch signal lines comprising connection part 424 and the touch electrodes 411a are disposed on the same layer 300, fig.9).
a respective one of the plurality of first touch electrodes comprises a plurality of first electrode blocks electrically connected substantially along a second direction; a respective first touch signal line of the plurality of first touch signal lines comprises a first touch signal line block (electrode units as shown in fig. 6, of the electrodes 422 and the first signal line blocks as 425, fig.6 as well); and Page 2 of 16Appl. No. 16/494,671Amendment entered with RCE and in response to the Final Office Action mailed November 19, 2021 the first touch signal line block is connected to the one of the plurality of first electrode blocks of the respective one of the plurality of first touch electrodes through one or multiple ones of the plurality of vias extending through the insulating layer (blocks of route lines connecting 422 and 425/426, fig.6, are connected to electrode blocks 422 through contact holes 43 using connection part 424, fig.9);   
Kim does not disclose a respective first touch signal line of the plurality of first touch signal lines being a unitary structure.
QU discloses a respective first touch signal line of the plurality of first touch signal lines being a unitary structure (fig.2, a sensing signal line among the sensing signal lines 22, para 0034 as a one-piece structure (unitary) that connects to the electrode(s) 12). 
However, as amended, Kim and QU taken alone or in the combination fails to disclose, as a whole, “at least 80% of an orthographic projection of a respective one of the plurality of first electrode blocks of a respective one of the plurality of first touch electrodes on the insulating layer overlaps with an orthographic projection of the first touch signal line block on the insulating layer; the respective first touch signal line of the plurality of first touch signal lines, including the first touch signal line block, is part of a first unitary structure; a respective second touch electrode of the plurality of second touch electrodes comprises a plurality of second electrode blocks 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-19 are also allowed based on their respective dependencies from the independent claim 1. 

Claim 1 is allowed. The restriction requirement for lack of unity of invention , as set forth in the Office action mailed on 09/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 20 is withdrawn.  Claim 20, directed to a method of fabricating a touch substrate is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
8.	The application has been amended as follows: 
IN the claims filed 01/19/2022: claim 20 is no longer withdrawn from consideration. It is hereby entered: 
20. (Currently Amended) A method of fabricating a touch substrate having a touch sensing area, and a peripheral area for bonding circuit parts, comprising: forming a first touch electrode layer comprising a plurality of first touch electrodes; forming a second touch electrode layer comprising a plurality of second touch electrodes; forming an insulating layer, the insulating layer formed between the first touch electrode layer and the second touch electrode layer for insulating the first touch electrode layer from the second touch electrode layer; forming a plurality of vias extending through the insulating layer; and forming a plurality of first touch signal lines extending across at least a portion of the touch sensing area into the peripheral area; forming a plurality of second touch signal lines respectively connected to the plurality of second touch electrodes; wherein the plurality of first touch signal lines are respectively connected to the plurality of first touch electrodes respectively through the plurality of vias; a respective one of the plurality of first touch electrodes comprises a plurality of first electrode blocks electrically connected substantially along a second direction; a respective first touch signal line of the plurality of first touch signal lines 
Accordingly, the independent claim 20 is allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627